 STEWART GRANITE ENTERPRISES569Stewart Granite Enterprises and United Steelwork-ers of America, AFL-CIO. Case 16-CA-8873April 3, 1981DECISION AND ORDEROn January 16, 1981, Administrative Law JudgeTimothy D. Nelson issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and General Coun-sel filed an answering brief.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions1of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that Respondent, Stewart GraniteEnterprises, Frederick, Oklahoma, its officers,agents, successors, and assigns, shall take the actionset forth in said recommended Order.Chairman Fanning continues to adhere to the position set forth in hispartial dissent in Spruce Up Corporation, 209 NLRB 194 (1974), and doesnot agree with the Administrative Law Judge's comments regarding ab-sence of a successor's duty to bargain over initial terms and conditions ofemployment under certain circumstances. which circumstances, however,are not present here. Chairman Fanning also finds it unnecessary to dis-tinguish Cag/e's Inc., 218 NLRB 603 (1975), for the reasons expressed inhis partial dissent therein.DECISIONSTATEMENT OF THE CASETIMOTHY D. NELSON, Administrative Law Judge: Iheard this case in Frederick, Oklahoma, on July 9, 1980.It arose when United Steelworkers of America, AFL-CIO (herein called the Union), filed original and amend-ed unfair labor practice charges on, respectively, January9 and February 20, 1980, with the Regional Director forRegion 16 of the National Labor Relations Board (hereincalled the Board), against Stewart Granite Enterprises(herein called Respondent). On February 25, 1980, theRegional Director issued a complaint and notice of hear-ing against Respondent. In substance, the complaint al-leged that Respondent was a legal successor in the oper-ation of a manufacturing plant whose employees wererepresented by the Union, and that Respondent violatedSection 8(a)(5) and (1) of the National Labor RelationsAct, as amended (herein called the Act), by refusing torecognize the Union as the employees' exclusive collec-tive-bargaining representative when it took over theplant; and compounded those violations thereafter bymaking unilateral changes in those employees' terms andconditions of employment. The complaint also alleged255 NLRB No. 91that Respondent violated Section 8(a)(3) and (1) of theAct by discharging employee Tom Roberts because ofhis union activities; and independently violated Section8(a)(1) of the Act when Respondent's owner, KennethStewart, allegedly made certain post-discharge threats toRoberts. Respondent denies that it had an obligation todeal with the Union in any fashion when it acquired theplant. It denies that Roberts was fired because of hisunion activities, and it denies that Stewart made any un-lawful statements to Roberts during the admitted contre-temps which took place between the two about a weekafter Roberts was fired.All parties had full opportunity to introduce evidenceand to make arguments. Both the General Counsel andRespondent filed post-trial briefs, which I have carefullyconsidered. Upon the entire record, including my obser-vations of the witnesses as they testified, I make the fol-lowing:FINDINGS OF FACT AND PRELIMINARYCONCLUSIONSA. The Successorship Issues1. General backgroundThe operation in question is a manufacturing plant inFrederick, Oklahoma, at which granite stones are fabri-cated into memorial monuments, or gravestones. UntilSeptember 4, 1979,' when Respondent acquired theplant, the plant had been operated by Century GraniteCompany (herein called Century), a subsidiary of Cog-gins Industries, Inc. (herein called Coggins), owned byFrank Coggins. Century also operated 2 nearby granitequarries and has continued to do so since September 4.Century is one of 10 Coggins-affiliated companies en-gaged around the United States in the quarrying of gran-ite stone and the fabrication of granite monuments. TheCoggins operations are largely headquartered in Elber-ton, Georgia, from which Century's sales, payroll, andother bookkeeping functions are managed. The Cogginscompanies are, in the aggregate, one of the largest sup-pliers of rough and semifinished stone in the UnitedStates.Under Century's operation, the Union was the recog-nized exclusive collective-bargaining representative ofCentury's production and maintenance employees in asingle unit of employees at the Frederick plant and at theabove-mentioned quarries.2The most recent labor agree-ment between those parties covering the plant and quar-ries employees is effective by its terms from August 1,1978, through July 31, 1981. That contract contains aunion-security clause.In early 1979, Century decided to sell or otherwisedispose of the Frederick plant, but to retain operation ofthe granite quarries. The Union had notice by at leastI All dates are in 1979, unless otherwise specified.2 More specifically. in 1969, in Case 16-RC-5164. a predecessor unionwas certified by the Board as the representative in a single unit of Cen-tury's employees at the plant and quarry locations mentioned above, aswell as of employees at a third quarry location which is no longer in op-eration In 1970. the Union merged with the predecessor representativeand it has been the recognized bargaining agent since then. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarch 27 of Century's plans to discontinue its own oper-ation of the plant, and of its potential plans to sell it.In April, Kenneth Stewart entered the picture as a po-tential purchaser of the plant. Stewart had previouslyworked for one of the Coggins affiliates, including Cen-tury-first as a plant worker at the Frederick plant, andlater as a sales representative. He also had extensive ex-perience in the industry through production, sales, andmanagerial experience with other monument manufactur-ing concerns. He was also, and continues to be, theowner of a retail monument store in Texarkana, Texas.After visiting the Frederick plant in April and meetingwith Frank Coggins and talking to the plant employees,Stewart began negotiations leading to his eventual pur-chase of the Frederick plant building,3and all of itsphysical assets, including office equipment, plant machin-ery, and rough granite inventories, then on hand. He didnot acquire any of Century's customer accounts (receiv-able or payable), nor its business name or "goodwill."The transfer of ownership of the Frederick plant becameeffective on September 4. As part of the transaction,Stewart also received from Coggins a commitment thatCoggins (primarily through Century's nearby quarries)would supply rough granite for Respondent's productionneeds at guaranteed prices for a period of I year, withfurther price increase limitations for an additional 4-yearperiod.4B. Pre- and post-takeover plant employee complementsAt the time of the takeover, there were 10 nonsupervi-sory production and maintenance employees still work-ing at the plant.5The plant's complement had diminishedsteadily since January, at which time there had beenabout 33 such employees. In the intervening period,many production employees had been laid off and manyof those were put to work in one of Century's quarries.Plant production had likewise diminished and, for 2 ormore months before the takeover, there had been little orno production. The remaining employees at the plantwere engaged in those final 2 months primarily in main-tenance, repair, and overall cleanup work in order to getthe plant ready for immediate production on Stewart'stakeover.Those remaining production employees suffered noemployment hiatus. They were retained when Stewarttook over on September 4, along with their supervisors.None of the employees was required to make out anyform of "application." Rather, they had been told in ad-vance of September 4 by Stewart that he planned toretain them; the employers had appeared on the Septem-ber 4 takeover date pursuant to this advance understand-ing.On September 4, Stewart assembled the then existinggroup of former Century employees, together with theirsupervisors, and gave them a "pep talk," stressing theneed for energetic production efforts and attention toquality in the performance of production tasks. Stewartmade no specific statements about any changes which he3 The building was owned by Century. but was situated on land leasedfrom the city of Frederick. Stewart acquired that leasehold interest.' Resp. Exh. 6.5 G.C. Exh. 3.contemplated which might affect the customary wages,hours of work, or other terms and conditions of employ-ment among the plant production employees. The onlyexception-and then only implicit-is that Stewart ad-dressed the subject of insurance, saying that he intendedto ". .. look at several companies to see where wecould get the best policy for the least amount ofmoney."6It had been Stewart's plan in advance of the takeoverto enlarge the employee complement at the plant in an-ticipation of increased customer orders under Stewart'srevitalized management.7As part of those pre-takeoverplans, Stewart admittedly planned to draw largely, if notexclusively, from the pool of former plant employees,who had been laid off in the final months of Century'sreduced operation of the plant.As planned, Stewart increased staffing at the plantwithin approximately a month after takeover to bring itstotal nonsupervisory production and maintenance forceup to approximately 27 employees. Virtually all of thoseadditional hires had been employed at the plant by Cen-tury and had been laid off in the final months before thesale of the plant when Century had curtailed productionto a bare minimum. At the time of the hearing, the em-ployee complement had been reduced to approximately17 employees-there having been intervening layoffswhen customer orders did not materialize to the extentthat Stewart had originally hoped they would.8The evidence affirmatively shows that at any givenpoint prior to at least January 24, 1980, a majority of em-ployees had been employed at the plant by Century priorto Respondent's takeover.9C. Pre- and post-takeover comparison of operationsUnder Century's operation, the plant produced unfin-ished, semifinished, fully finished, and engraved monu-ments. Of its total output, 60 percent was finished monu-ments for sale to retail monument stores. Of the remain-ing 40 percent, consisting of semifinished or unfinishedstone, most of that product (about 80 percent) was soldto one of the other Coggins affiliates for additional fin-ishing work. Under Respondent's operation, only fin-' As is further discussed below, the record is silent as to the nature andscope of insurance coverage for employees under Century's operation ofthe plant. Neither is the labor agreement explicit on this point. Accord-ingly, it is not clear whether Stewart's remarks to employees on Septem-ber 4 regarding insurance plans amounted to an announcement of achange."Stewart believed that Century had lost customers in Texas and Okla-homa (or had at least lost their goodwill) because of poor quality work-manship and poor service.8 Stewart testified, and I find, that he originally augmented the workforce to a complement of 27 in order to have sufficient workers to handlethe production demands, which he had hoped he could generate by ag-gressive salesmanship. By mid-November, it became evident that he hadbeen overly optimistic about the volume of orders which he couldexpect-one unanticipated factor being a general decline in the economy.This caused him to begin cutting back to the complement of 17 whowere working at the time of the hearing.9 January 24, 1980, was the date on which G.C. Exh. 3. an employeelist was prepared. The record is silent as to the number of former Cen-tury employees who were still employed in the complement of 17 exist-ing at the time of the hearing. STEWART GRANITE ENTERPRISES571ished monuments are produced at the Frederick plant. 'There are no sales to any of the Coggins companies.From the perspective of the production workers onthe plant floor, this change does not appear to have cre-ated any substantial differences in working conditions.Those employees still handle, saw, cut, grind, and polishgranite stones. Independent of Respondent's decision toconfine its production to finished monuments, however,Respondent imposed certain assignment changes whichhad some impact on the conditions under which produc-tion employees worked. Thus, at some unspecified pointafter takeover, employees who had been previously ac-customed to performing only one distinct productiontask, e.g., operating a saw, were assigned to other jobs awell. In the case of someone who had formerly operateda saw exclusively, that employee may now be assigned,in addition, to operate a crane hoist or some other pro-duction machine. This consolidation of previously sepa-rate job functions has not derived from anything inherentin the nature of the post-takeover operation; rather, itsimply reflected Stewart's management judgment thatproduction would be more efficient and therefore lesscostly than Century's previous method of assigning worktasks (which method was itself influenced by restrictionsin Century's contract with the Union).It is apparent that the Frederick plant is no longerfunctioning as an intermediate supply source for Cog-gins' overall operations, as it was to some degree underCentury's ownership. Stewart believed from his own ex-perience in the industry and his familiarity with the re-gional customer market that he could convince many ofthe customers for finished monuments in the neighboringregion to purchase finished monuments directly fromhim. He, has thus far, been successful in luring awayfrom Century (or, more probably, from the Coggins op-erations generally-the record is not clear on thispoint)" about 107 finished product customers formerlyserviced by Century (or Coggins' overall operation-seefootnote supra). In addition, Stewart has secured custom-er accounts from about another 81 retailers who had notpreviously purchased Century's (or Coggins') finishedproducts.The overall Coggins operations used a fleet of trucksto deliver products (both finished and unfinished)throughout the United States. Respondent uses one truckfor its more limited volume of customer orders in aneight-state area. Fifty percent of Respondent's customersare in Texas and Oklahoma, and most of the rest are inthe southwestern States.10 On a projected basis. Respondent will annually sell and ship directlyto customers outside the State of Oklahoma products valued in excess of$50,000."i In Stewart's testimony, the terms "Century" and "Coggins" are fre-quently used interchangeably. Resp. Exh .reflecting over 1000 custom-ers which "Coggins" serviced, has been used by Respondent as a basisfor comparison with the number of those customers still serviced by Re-spondent. Since the evidence does not reflect how many of "Coggins'former customers were, in fact, customers of Century. the comparison isof little or no value in determining the difference in scope as betweenCentury's and Respondent's retail customer market.D. The Refusal To Recognize and Bargain With theUnionIt is conceded by Respondent, and the evidence clear-ly shows, that Stewart intended to take over the plantwithout assuming any recognitional or contractual obli-gations to the Union. Stewart admittedly so informedsome employees at the Frederick plant even before thetakeover. Stewart also declined to recognize the Unionwhen the Union eventually learned that the takeover hadbeen accomplished and when it made a formal demandfor recognition and bargaining.There is this additional background relating to the re-fusal to bargain with the Union: In April, when Stewartvisited the Frederick plant, he met briefly with L. H.Brantley, the Union's sub-district director. Brantley's rec-ollection differs somewhat from Stewart's, but they agreethat Brantley at least made reference to the fact that theUnion had a labor agreement with Century covering theFrederick plant and that Stewart declined to engage inany substantive discussions with the Union about a futurebargaining relationship. 2On or about October 15, Brantley returned to theFrederick plant, and, learning that Stewart had takenover its operation, met with Stewart. Stewart admittedlyrefused Brantley's request to sit down to negotiate a newlabor agreement. On October 16, Brantley wrote toStewart demanding, inter alia, that Stewart ". ..recog-nize this union and accept the contract that was signedand in effect with Century Granite."'3The letter alsosuggested the Union's willingness to negotiate and to"resolve our differences on a friendly basis."Respondent did not reply substantively to the Union'sdemand in the October 16 letter, nor to subsequent de-mands, inquiries, grievances, and protests presented in aseries of letters from Brantley to Stewart between No-vember 5 and 21.Analysis, further findings, and conclusions about thesuccessorship questionsSpeaking generally, if Respondent's operation of theFrederick plant amounted to a substantially unchangedcontinuation of the operations formerly conducted thereby Century with substantially the same employees, thenRespondent may be properly labeled a "successor" toCentury, with the attendant obligation to recognize andbargain in good faith with the Union over terms andconditions of employment in the unit of employees for12 Brantley states, in addition, that he specifically offered to modifythe Century labor agreement to accommodate Stewart as a new owner.and that Stewart expressly stated: "Well, I have been informed that I donot have to accept the Union, and I don't intend to." The conflict is im-material in the light of my conclusions reached below; although I wouldcredit Brantley were it important to do so. since Stewart elsewhere ad-mitted that he had no intention of continuing a bargaining relationshipwith the Union. and he so informed employees who raised the subjectwith him before the takeover.:a While the union contract with Century contained a "recognition"clause purporting to bind Century and its "successors or assigns," theGeneral Counsel expressly disclaimed any contention that Respondentbecame hound to the Century contract. Instead, consistent with .NLR.B.v Burns International Security Services Inc.. et at, 406 U.S. 272 (1972), itis contended only that Respondent became bound to a bargaining rela-tionship with the Union by virtue of its plant takeover. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich the Union had exclusive representation rights. Asthe Court said in Wiley.14Employees, and the union which represents them,ordinarily do not take part in negotiations leading toa change in corporate ownership. The negotiationswill ordinarily not concern the well being of theemployees, whose advantage or disadvantage, po-tentially great, will inevitably be incidental to themain considerations. The objectives of nationallabor policy, reflected in established principles offederal law, require that the rightful prerogative ofowners independently to rearrange their businessesand even eliminate themselves as employers be bal-anced by some protection to the employees from asudden change in the employment relationship ...[Id. 376 U.S. at 549.]And in Burns supra, the Court adopted the view thatamong the protections accorded to employees by theAct in successorship situations is the obligation of thesuccessor employer to continue to recognize and bargainwith their chosen representative over matters affectingtheir terms and conditions of employment. Thus, theCourt observed and concluded in Burns:'5It has been consistently held that a mere change ofemployers or of ownership in the employing indus-try is not such an "unusual circumstance" as toaffect the force of the Board's certification withinthe normal operative period if a majority of em-ployees after the change of ownership or manage-ment were employed by the preceding employer.[Id. at 297.]... where a bargaining unit remains unchangedand a majority of the employees hired by the newemployer are represented by a recently certifiedbargaining agent's there is little basis for faultingthe Board's implementation of the express mandatesof §8(a)(5) and §9(a) by ordering the employer tobargain with the incumbent union. [Id. at 281.]The issue dividing the parties is whether, under all ofthe circumstances discussed above, Respondent mayproperly be treated as a "successor" to Century's preex-isting bargaining relationship with the Union, insofar as itcovered the Frederick plant.14 John Wiley d Sons, Inc. v. Livingston President of District 65, Retail,Wholesale and Department Store Union. AFL-CIO, 376 U.S. 543 (1964).'1 Id. at 279.16 Although the Court here alluded to the "recent certification" of theunion involved in Burns, it has been repeatedly held that when other fac-tors favoring treating an employer as a successor are present, it is of nosignificance, as herein, that the union may not have been "recently" certi-fied, or that it may owe its exclusive representative status to some lawfulprocess other than a Board certification. See, e.g., Gardena Buena Ven-tura,. Inc. d/b/a Alondra Nursing Home and Convalescent Hospital. 242NLRB 595 (1979), and cases cited, enfd. 89 LC 12, 157 (9th Cir. 1980).See also Valleydale Packers, Inc.. of Bristol, 162 NLRB 1486, 1490-91(1967). enfd. 402 F.2d 768 (5th Cir. 1968), cert. denied 396 U.S. 825(1969), cited with approval in Burns. 406 U.S, at 293-294.Since Burns, the Board has had numerous opportuni-ties to determine, in specific instances, whether a sale ortransfer of a formerly union-represented business oper-ation amounted to a "mere change ... of ownership" inan otherwise unchanged "employing industry" (in whichcase successorship obligations attach) or whether, in-stead, there were features of discontinuity and otherchanges sufficient to warrant the conclusion that the saleor transfer gave rise to an essentially "new" operation (inwhich case no bargaining obligation attaches unless anduntil the union proves that it represents an uncoercedmajority of the "new" operation's employees in an ap-propriate unit). And while it may still be said, as didJudge Leventhal in a pre-Burns case, that the ". .. sub-ject of successorship is shrouded in somewhat impres-sionistic approaches,"17the Board has nevertheless of-fered the following guidelines for determining whether asuccessorship bargaining obligation attends the sale ortransfer of a business operation:(1) Whether there has been a substantial continuityof the same business operations; (2) whether thenew employer uses the same plant; (3) whether [thealleged successor] has the same or substantially thesame work force; (4) whether the same jobs existunder the same working conditions; (5) whether heemploys the same supervisors; (6) whether he usesthe same machinery, equipment and methods ofproduction; and (7) whether he manufactures thesame product or offers the same services. "It is my ultimate conclusion that Respondent's oper-ations at the Frederick plant involved neither a signifi-cant discontinuity as between the old and new oper-ations, nor any other features warranting treating it as anessentially "new" business, free of the legal obligationswhich bound Century to recognize and bargain with theUnion.The principal features which support this conclusionmay be stated in brief: Respondent acquired a granitemonument manufacturing plant and continued to operateit as such, producing finished monuments, the same prod-uct which constituted the majority of Century's outputfrom the plant. Essentially the same customer market(i.e., retail monument stores) is served by Respondent'soperation as was served by the majority of Century'soutput. Most importantly, it was integral to Respondent'stakeover plans that the same employees then working inthe Century manufacturing operation would be retained,and would be used to perform the same basic productiontasks which they had performed under Century's oper-ation. Upon assuming operation of the plant, all produc-tion employees then on Century's payroll were retained,and Respondent looked to the pool of former Centuryplant employees as the primary source of hires as theproduction force was increased. This reliance on experi-enced, former Century employees was telling. The jobs" International Association of fachilists. District Lodge 94 AFL-CIO.et al. [Lou Ehlers Cadillac and Thomnas Cadillac. Inc.] v. N.L.R.B., 414F.2d 1135, 1139 (D.C. Cir. 1969).'" Band-Age. Inc., 217 NLRB 449. 452 (1975), enfd. 534 F.2d I (IstCir. 1976), cert. denied 429 U.S. 921. STEWART GRANITE ENTERPRISES573that they were hired by Respondent to perform were notroutine or unskilled, but rather, they required special ex-perience, if not expertise. This is strongly suggestive ofan attempt by Respondent to continue an existing busi-ness enterprise. If Respondent was truly attempting toenter an essentially new business area with a substantiallydifferent product, using different methods of production,there would have been little reason to rely so heavily onthe Century plant's work force. 9The factors on which Respondent would have me relyin reaching a contrary result seem to me to be tangentialand ultimately superficial when balanced against the con-siderations just set forth. Thus, Respondent argues thatthe unit of plant production and maintenance employeesis but a "fragment" of the unit in which the Union hadestablished its representative status (i.e., the overall unitof both Century's plant and quarries employees). But it isestablished that successorship obligations are not defeat-ed by the mere fact that only a portion of a formerunion-represented operation is subject to the sale ortransfer to a new owner, so long as the employees in theconveyed portion constitute a separate appropriate unit,and they comprise a majority of the unit under the newoperation. Zim's Foodliner, supra at 1141. Saks & Co..supra at 682. See also Atlantic Technical Services Corpora-tion, 202 NLRB 169, 175 (1973), and cases cited.The unit in question under Respondent's operation is aclassically appropriate one; i.e., all production and main-tenance employees employed at Respondent's singleplant. Thus, Respondent's acquisition of the plant did notresult in the inappropriate "fragmentation" of a previous-ly homogenous grouping of employees. To the contrary,Respondents' acquisition of the Frederick plant resultedin a separation of former Century employees at the mostobvious cleavage line imaginable-the line which sepa-rated plant workers from their functionally and geo-graphically distant former brethren working in the quar-ries still operated by Century.20The fact that Century (through its connections withother Coggins companies) sold products to a nationwidebody of customers (including other Coggins affiliates),whereas Respondent has had more modest and geo-graphically limited aspirations in entering the monument' While the other factors set forth in the "guidelines," supra. may notbe ignored, the hiring by the alleged successor of employees who, in themajority, were employees of the former union-represented operation isalmost always treated by the authorities as dispositive in finding a succes-sorship. Zim's Foodliner, Inc. v. N.LR.B., 495 F.2d 1131, 1140 (7th Cir.1974), cert. denied 419 U.S. 838. Accord: Saks & Company v. N.LR.B.,634 F.2d 681 (2d Cir. 1980).20 For this reason, Vova Services Company, 213 NLRB 95 (1974), citedby Respondent, is clearly distinguishable from the present case Neither isthe diminution in unit size resulting from the purchase of the plant por-tion of the former Century operation comparable to the "no-successor"situation involved in Atlantic Technical Services Corporation. .supra, citedby Respondent. There. the alleged successor took over a tiny portion ofwhat had been previously a massive unit consisting primarily of mechan-ics and machinists. The unit acquired by the alleged successor, consistingof employees doing mail sorting and distribution, had been brought origi-nally into the larger unit as a voluntarily recognized "accretion" to theoverall unit. Apart from the vast numerical differences as between theoriginal unit (about 1100) and the alleged successor unit of mail handlers(about 41). the Board placed special emphasis in concluding that therewas no successorship on the fact that no showing of majority sentimentfor the union had ever been made in the accreted mail handlers unit Id.at 170. This rationale has no application herein.manufacturing business, seems almost irrelevant. This hashad no demonstrable effect on the terms and conditionsunder which employees at the Frederick plant have tra-ditionally worked there; and therefore this factor cannotbe said to have raised any genuine question as to wheth-er the Union's representative status ought to be contin-ued under Respondent's operation. Burns, supra: Zim'sFoodliner, supra at 1141.Respondent further argues that the requisite "continu-ity" as between Century's and its own operation of theplant was broken by Century's own gradual curtailmentof production beginning in early 1979-reaching thepoint in the final months before Respondent's takeoverthat virtually no production work was being performed.This, Respondent argues, was a "hiatus" in operations re-flective of a clean break between the old and new oper-ations. It is true, as found above, that several monthsbefore Respondent acquired the plant facility, Centurybegan phasing out production at the plant, retaining onlya core group of employees to perform some limited pro-duction and mostly to get the plant ready for immediateoperation by a new purchaser.I believe that this evidence, rather than suggesting dis-continuity, reflected a mutual desire on the part of bothCentury and Respondent to achieve a continuity of oper-ations. Respondent wanted a fully functioning plant, withall production machinery in top condition, requiring onlya "press of the button" to begin production upon Re-spondent's takeover. Respondent also clearly had an in-terest in Century's retention of a trained and experiencedgroup of workers who would likewise be in a position toperform production work immediately upon Respond-ent's acquisition of ownership rights.Normally, the significance of a "hiatus" in operationsis that it implies that the former operation has becomedefunct, former employees have been terminated, andthey have begun to acquire other employment; and thepurchaser of the facility is therefore required, in effect,to begin anew the process of hiring and other "getready" work necessary to resume production operations.And it is in this context that a "hiatus" in operations hassome bearing on the question whether there has been suf-ficient change to warrant the new operator's ignoring thehistorical status of the union as the bargaining repre-sentative of employees of the old operation. But where,as here, by prearrangement, employees were retained inthe final months of Century's operation for the expresspurpose of preparing the facility for immediate operationby Respondent, and where Respondent, through Stewart,had prearranged with those employees that they wouldbe kept on, the production "hiatus" had virtually the op-posite significance-it was the device by which "continu-ity" could be maintained. I therefore do not regard thecurtailment in production in the final months of Cen-tury's operation of the plant as a factor which wouldfavor treating Respondent as a new operation, ratherthan as a successor to Century.Respondent cites certain additional changes which itmade after takeover which admittedly affected the termsand conditions of employment under which the plantemployees worked. Specifically, Respondent points to its573 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDpreviously mentioned consolidation of formerly distinctproduction tasks, its nominal elevation of hourly wagerates (by rounding up to the next highest 10-cent incre-ment) previously paid by Century to production employ-ees, and its institution of a new plan to replace an exist-ing employee medical benefit program under Century'soperation.First, these changes were insubstantial and neither af-fected the continuing appropriateness of the plant pro-duction and maintenance unit, nor otherwise detractedfrom the continuity which existed as between Century'sand Respondent's operation. Saks & Co., supra at 684.Second, and more fundamentally, however, if (as I con-clude below) Respondent's duty to recognize and bar-gain with the Union was perfected as soon as it becameclear that former Century employees would comprise themajority of the new operation's employees, it followsthat Respondent's changes in these areas were primafacie mandatory subjects for bargaining with theUnion.2Since these changes were unilaterally imposedafter Respondent knew that such a majority would be re-tained, Respondent's invocation of these changes as afactor weighing against finding it to be Century's succes-sor amounts to bootstrapping, and I therefore give noweight to that argument. Gardena Buena Ventura, supraat 598, fn. 12.I have carefully reviewed and considered the applica-bility of other post-Burns cases cited by Respondent inwhich the Board found no successorship, notwithstand-ing that the purported successor employed, at some pointor another, employees who, in the majority, had workedfor the former operation. In those cases, without detail-ing their elaborate facts, it is evident that unique factorswere critical to the Board's respective holdings, evenwhile other factors arguably similar to those presentherein were also cited by the Board in reaching the re-spective results.In Norton Precision, Inc., A Subsidiary of Norton Found-ries Company,22there was a clean break between the oldand new operations. Former employees had been formal-ly terminated and had been out of work for monthsbefore being rehired pursuant to general public advertise-ments for employees by the new operator. The new op-eration involved the use of substantially different produc-tion methods, served an entirely different market, andmanufactured product lines which had not been pro-duced by the former operator.In Cagle's, Inc.,23the alleged successor was, in reality,a manager for the trustee in bankruptcy (himself an alterego of the "predecessor"), and the Board found it "espe-cially" significant that there had been a hiatus in oper-ations for more than a year before the manager for thetrustee in bankruptcy began new operations. Id. at 605.In Co-op Trucking Company, Inc., and C & E Ware-house, Inc., and S & S Trucking Co., partnership,24thefactual setting was also unique. There, the alleged prede-cessor engaged in a piecemeal dissolution of a trucking21 This feature is more fully elaborated in the next section dealing withthe question of Respondent's unlawful unilateral changes.22 199 NLRB 1003 (1972).2:1 218 NLRB 603 (1975).24 209 NLRB 829 (1974).business, with some of its delivery functions being takenover by a third party. The alleged successor acquiredsome of the trucks on a leased basis from the former op-eration even before the former completely closed down.After the closure of the former business, additionaltrucks were leased to the alleged successor, as was theformer's office and dock area. The new operation hadbegun to acquire the former's customers even before theformer ceased operating, and continued to service onlysome of the former operator's customers, eventuallyusing a complement of drivers, which consisted in themain of drivers formerly employed by the original opera-tor. The state-issued trucking license was loaned to thenew operator at no cost, subject to the former's right toretrieve it at will.It is therefore evident that, unlike herein, the formeroperator in Co-op Trucking retained important rights in-cluding title to the trucking equipment and to the sinequa non of the business, the state license to performtrucking services. Herein, Respondent, in a single trans-action, acquired full and irrevocable title to the plantbuilding, its equipment, and raw stock; and acquired asmuch title as Century had possessed in the leased plantsite-all factors strongly indicating continuity as betweenCentury's and Respondent's operations.Respondent would apparently place heavy emphasison language used by the Administrative Law Judge inhis summary rationale as to the successorship issue in Co-op Trucking, supra, wherein he states (id. at 831) thatsuccessorship involves ". ..a 'right' of succession suchas would be found in a purchaser or a bidder of a busi-ness." While the Board adopted the entire decision of theAdministrative Law Judge without comment, the quotedphrase appears to be dicta and is misleading as to thestate of the law. I am satisfied that the Board's adoptionof the Administrative Law Judge's decision in Co-opTrucking was not intended to suggest that successorshipobligations exist only when a new owner acquires thefull panoply of "rights" (customer and supplier relation-ships, assets, liabilities, and all the other myriad trappingsof the former business). If this were the burden of thequoted language, then many of the cases cited above inwhich successorship obligations were found to have at-tached would be called into question; and Co-op Truckingwould deserve greater notice than it has thus far re-ceived.25I therefore conclude that by continuing in a materiallyunchanged manner the operation of the Frederick plant25 It has since been cited only twice in Board annals-each time in ad-ministrative law judge decisions, adopted by the Board. for propositionswhich were unrelated to the successorship issue. Universal Electric Com-pany. Garland Electrical Contractors. Inc. Larry Russell and David Cowl-ing, 227 NLRB 1790, 1794 (1977); Big Es Foodland. Inc.. 242 NLRB 963(1979). It was recently cited by a dissenting member of the Circuit panelin Saks d Co.. supra at 686, as an example of cases in which a majority ofpredecessor employees were in the new operation without a finding ofsuccessorship. But the panel majority in Saks clearly downgraded the sig-nificance of the absence of a "full" transfer of "assets," observing thatthis factor did not properly give rise to any supposition that employees'attitudes towards union representation would be changed. Id. at 3278.The panel majority additionally quoted with approval the opinion f onecommentator that the transfer-of-assets factor really serves only as "makeweight" in successorship decisions. Id. STEWART GRANITE ENTERPRISES575as a monument manufacturing business and by using em-ployees who in the main had been similarly employedunder Century's operation of the plant, Respondent wasa legal successor who owed a duty to continue to recog-nize and bargain with the Union as the exclusive repre-sentative of the plant's production and maintenance workforce. Since Respondent admittedly has at all times re-fused to accord such recognition and to engage in suchbargaining with the Union, it follows that Respondentviolated Section 8(a)(5) of the Act.Unilateral change allegationsIt does not automatically follow from the conclusionthat an employer owed a successor's duty to recognizeand bargain with the incumbent union that the successoremployer must bargain with the union before setting"initial terms" affecting the traditional conditions of em-ployment in the unit. Under Burns, an employer may uni-laterally establish and implement such initial terms unlessit is "perfectly clear" even before the successor has hiredhis "full complement" that his new operation willemploy mostly employees of the predecessor.26In thelatter instance, the successor-employer's general duty torecognize and bargain with the incumbent union includesthe duty to "initially consult" with the union before im-plementing such changes. Ibid.I conclude that Respondent's assumption of operationsat the Frederick plant involved a "perfectly clear" situa-tion within the meaning of Burns and, therefore, its dutyto bargain with the Union attached or became perfectedbefore it began operations and made any changes in em-ployment conditions. The main evidence on which I hererely is Respondent's acknowledgement through Stewartthat he intended to retain the employees working at theplant when, in April, he began negotiations leading to itspurchase, that he so informed those employees withoutconditioning their retention on acceptance of changedterms and conditions,27and that he intended to, and did,look to other plant employees who had been recentlylaid off by Century when he began enlarging the produc-tion and maintenance force after takeover. These circum-stances dispositively demonstrate that Stewart had nobasis for entertaining any genuine doubt as to the repre-sentational desires of his putative work force. According-ly, as to any intended changes affecting working condi-tions, Respondent owed a duty to notify and bargainwith the Union about them before their implementation.26 The employer's qualified right to set "initial terms" assumes a situa-tion in which the union's majority status is in doubt in the initial hiringphase of the new operation, and will not become certain until a "fullcomplement" has been hired. Burns, supra, 406 U.S. at 294-295.27 Stewart expressly admitted during my questioning of him that hetold employees before the takeover became effective that "... theywould [be) starting out at just what they were making at the time that Itook it over." And he further acknowledged that he had not told anyemployees before they appeared for work on September 4 that he hadany plans to change their pay levels or any other conditions of employ-ment. This set of factors plainly allowed employees to draw the "tacitinference" that they would be retained without changes in their wagesand other employment conditions, and thereby estopped Respondentfrom invoking whatever right it otherwise had under Burns to unilateral-ly establish "initial terms." Cf. Spruce Up Corporationt. 209 NLRB 194,195 (1974), and Spitzer Akron. Inc. v ..LR.B.. 540 F.2d 41, 845-40 (6thCir. 1976), cert. denied 429 LU.S 1040 (1970).Since Respondent could not implement such changesuntil it became the operator of the plant, and since theevidence shows in any case that certain alleged changesdiscussed below were not implemented until some pointafter its own operations had begun, it follows that Re-spondent's admitted failure to bargain with the Unionbefore their implementation constituted potentially inde-pendent or compounded violations of Section 8(a)(5) ofthe Act.The only significant question in this area is, therefore,whether the General Counsel sustained its burden ofshowing by a preponderance of credible evidence thatRespondent did, in fact, implement the changes whichare alleged in the complaint.Specifically, the complaint attacks as impermissibleunilateral changes only two items: Respondent's admittedinstitution of a new insurance program and its admittedincreasing of hourly wage rates in the plant productionand maintenance unit. The transcript additionally sug-gests that other changes in employees' terms and condi-tions of employment were effected by Respondent; butthese were not addressed in the complaint, and the Gen-eral Counsel, for undisclosed reasons, expressly dis-claimed any intention to challenge them as violative ofSection 8(a)(5) or to have them remedied.28According-ly, although there may be incidental evidence suggestingthat Respondent unilaterally discontinued pension trustcontributions after its takeover, that it merged previouslydistinct job tasks, and that it failed to follow seniority ina layoff in November (and that the Union made timelyand vigorous protests about such apparent changes),29the complaint's silence and the General Counsel's dis-claimers prevented these matters from being fully litigat-ed. I am therefore precluded from considering them asindependent unfair labor practices and/or as factors af-fecting the scope of the remedy herein.30As to the change in insurance coverage, the proofshowed that in Century's labor agreement with theUnion, there was a group insurance provision as follows:Article 24GROUP INSURANCEWill retain insurance with Blue Cross/Blue Shield,and Paul Revere with benefits as spelled out in thepolicy if desired.The Union and the Company agree that if a moredesirable plan is available it will be installed withemployer and employee each paying one-half thetotal premium cost, however, weekly disabilitybenefits shall not exceed $60.00 per week.It is agreed that the Company will provide for itsemployees a group insurance plan with life, health,hospitalization, surgery, off-the-job accident andmajor medical coverage. It is understood that thecoverage payments of claims under this insuranceplan shall be governed solely in accordance withthe terms of the Group Insurance Policy.2" Tr. 105:18-106:16. See also Tr. 90:12-91:10See. e.g.. G.C. Exhs. 7-13.:"' Kruft fIfxd. Inc.. 251 NLRH 598. fn. 4 (1980). and cases cited. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is agreed that the employer and employee shalleach pay one-half of the total premium rate of thegroup insurance provided by the Employer for theemployee and his dependents.3'There was no additional evidence introduced whichwould show the nature and scope of the insurance pro-gram, or the amount which employees paid as their con-tributive share towards the premium cost. In addition,the only evidence tending to show that Respondent"changed" the group insurance coverage consists of: (a)Stewart's testimony that he told employees during the"pep talk" given on the day he began operating the plantthat he would be looking ". ..at several companies tosee where we could get the best policy for the leastamount of money;" and (b) Stewart's testimony that hisnewly-instituted plan was "a little better."There is no evidence to contradict Stewart's assertionthat the insurance plan, which he introduced, was a"little better" than the former one. Rather, it is uncontra-dicted, as Stewart testified, that the plan was still a "BlueCross-Blue Shield" plan, and that the employees and Re-spondent continued to contribute to the premium cost ona 50-50 basis.32Accordingly, there is basis for findingthat employees were detrimentally affected by the insur-ance change.As to the hourly wage change, Stewart admitted thatat some point after takeover he caused hourly wages inthe plant production unit to be raised by rounding themoff to the next highest 10-cent increment, and that he didso without first notifying or bargaining with the Union.THE REMEDYSince both changes were concededly made by Re-spondent on a unilateral basis, they constituted com-pounded violations of Section 8(a)(5) of the Act and de-serve special remedial attention. As to both the insuranceand wage changes, I note that the "harm" occasioned byRespondent's actions was not so much to the employees'pocketbooks as it was to their right to have such matterspresented to their exclusive bargaining representativebefore their imposition. But in such cases, the more typi-cal unilateral change remedy of requiring Respondent torescind the change, make employees "whole," and tobargain in good faith before reimplementing the offend-ing change is inappropriate, since it would permit the useof Board processes to deprive employees of a benefit al-ready conferred.33Accordingly, my recommended re-medial order provides that Respondent shall rescind theinsurance change and the wage increase only if theUnion, as the employees' exclusive bargaining representa-tive, requests the same,34and omits any requirement thatemployees be made whole-there having been no proofthat the changes in question worked to reduce employ-ees' wage or benefit levels.31 G.C. Exh. 5, pp. 17-18.32 Credited and uncontradicted testimony of General Counsel's witnessTom Roberts.33 Bellingham Frozen Foods. Inc., 237 NLRB 1450(), 1467. fn. 30 (1978).enfd, in pertinent part 626 F.2d 674 (9th Cir. 1980).a" Gardena Buena Ventura. supra. 242 NLRB 595. fn. I.A. Discharge of Tom Roberts and Related Allegations1. Introduction and general backgroundRoberts had been employed for approximately 9 yearsat the plant under Century's operation (with the excep-tion of an approximately 9-month break in service whenhe took another job). He had worked at a variety ofplant assignments and was familiar with virtually all ofthe production and maintenance operations. When Re-spondent took over the plant, Roberts was assigned towork as a mechanic, maintaining and repairing produc-tion machinery. He was later reassigned to the polishingoperation, and still later, to profiling. He was laid off onFriday, November 16, along with eight other employeeswhose services were not needed, due to a productionlull,35but he and the others had the expectation thatthey would be recalled to work on Monday, November26, when increased orders were expected to require therecall of all of those laid off on November 16.After Roberts went into layoff status, however, Re-spondent decided to discharge him. When Roberts cameto the plant during the layoff on Wednesday, November21, to pick up a paycheck for previous work, he found anote included in his pay envelope which stated:Tom:This is your notice of termination from this compa-ny as of 11/21/79./s/ Ken Stewart2. Contentions of the partiesThe General Counsel asserts that Respondent dis-charged Roberts because of his union and other protect-ed concerted activities, all as are discussed in greaterdetail below; and that Stewart virtually admitted this inpost-discharge run-in with Roberts on November 26.Respondent maintains that Roberts was a chronicallysloppy and indifferent employee who had been given aseries of assignments which he had consistently failed toperform satisfactorily, and that Roberts was fired after a"last straw" incident on Thursday, November 15, whichconvinced Stewart and Plant Manager J. C. Neeley thatRoberts was beyond redemption. Stewart admits that hehad angry words with Roberts on November 26 whenRoberts tried to re-enter the plant and speak to other em-ployees, but denies that he made any statements linkinghis anger at Roberts to any of Roberts' union activities.3. Roberts' union activitiesAt a point in August shortly before Respondent ac-quired the plant, the Union appointed Roberts to the po-sition of president of its local affiliate. There is no evi-dence that Roberts had played any distinctive role forthe Union before then.On October 15, Roberts accompanied the Union's rep-resentative, Brantley, to a meeting with Stewart in:'" The layoff was solely for legitimate business reasons-at least theGeneral Counsel disclaimed that it involved any features which violatedany provisions of the Act STEWART GRANITE ENTERPRISES577Stewart's office. It is generally agreed that Brantleysought to induce Stewart to negotiate a new labor agree-ment with the Union and that Stewart refused, claimingin part that he had legal advice that he was not requiredto do so. At some point, Stewart also asserted that theemployees did not favor the Union and, turning to Rob-erts, Stewart asked if Roberts wanted the Union. Robertsreplied to the effect that he "represented the men" andwould "go with what the men want."36Digressing for a moment, the General Counsel arguesthat it was at this meeting that Roberts forthrightly tooka prounion stand and thus distinguished himself as a keyfigure in the effort to retain the Union. I have some diffi-culty in accepting this interpretation. It is true that Rob-erts was brought to the meeting by Brantley as theUnion's local president and that he was so identified toStewart. On the other hand, Roberts, himself, concedesthat he went to the meeting "reluctantly" and that,shortly after the meeting ended, he approached Stewartprivately to make clear that he ". ..did not sick [sic]Mr. Brantley onto him." It is thus apparent that Robertswas doing his best to minimize his role in the Union. Iam therefore more inclined to view his statement in themeeting to Stewart that he would "go with what themen want" as an attempt to portray an attitude of per-sonal indifference to union representation than as a ring-ing endorsement of it. In short, while Stewart learned inthat meeting that Roberts had been designated as theUnion's local president, Roberts' actual behavior was notlikely to have caused Stewart to believe that Robertswould be a significant force among the employees in anyeffort to retain the Union.Thereafter, and until his discharge, I conclude thatRoberts did not distinguish himself further as a prounionringleader. In reaching this conclusion, I reject thevague, uncorroborated, and conclusionary testimony byRoberts that he began "talking up the Union" at some in-definite point after his October 15 meeting with Stewart.Roberts claimed to have done so after Stewart and"leadman" Joe Everett had allegedly tried to talk Rob-erts out of being for the Union. As examples of Stewart'sactions in this regard, Roberts cited only Stewart's com-ments on October 15 after Roberts had returned to dis-claim any responsibility for "sic-ing" Brantley on Stew-art. Roberts here attributed to Stewart the remark: "Well... without the Union ...he [Stewart] could paybetter wages and this, that and the other." Roberts citedno details of any efforts by Everett to dissuade Robertsfrom supporting the Union, the totality of his testimonyhere being: "We talked about the Union." Neither is itclearly established that Everett played any role as Re-spondent's supervisor or agent.37Roberts' claim that hethereafter began to "talk up" the Union among his fellowemployees was so lacking in contextual detail and cor-roboration that it affords no reliable basis for concluding36 Roberts' credited version, not substantially in conflict with those ofthe other participants."' The only evidence that Everett may have been a supervisor withinthe meaning of Sec. 2(11) of the Act is in Stewart's testimony that hereassigned Roberts to a polishing job after "head mechanic" Everett re-ported that Roberts' performance as a mechanic was unsatisfactory andthat Everett requested someone who had more experience and could domore adequate welding.that he was, in fact, a key supporter of the Union.38Thetotal absence of any evidence that Respondent wasaware that Roberts was engaged in such alleged "talkingup" activities further negates the significance of such ac-tivities even if they took place.On Friday, November 16, Roberts telephoned UnionRepresentative Brantley and informed him of the layoff,which had been announced that day or the day before.Brantley asked whether seniority had been followed inselecting the employees to be laid off. Roberts said thatseniority had not been followed.On Monday, November 19, Brantley drafted a letter ofprotest over the layoff and mailed it to Respondent.39The record does not show whether Respondent receivedthe letter before the point on November 21 when Rob-erts learned he had been fired. In any case, the letter didnot indicate that Roberts was the source of Brantley's in-formation, and the record does not otherwise provide abasis for finding that Respondent knew that Roberts hadprovided the information to the Union.404. Roberts' work performanceI deal next with Respondent's evidence in support ofits defense that it fired Roberts solely for an accumula-tion of work deficiencies. The evidence recited below isvirtually uncontradicted and I therefore credit it.4'When Stewart took over the plant, he first assigned Rob-erts to work as a mechanic, responsible for the repairand maintenance of production equipment and machin-ery. After Roberts had served for about 8 weeks in thatcapacity, he proved unsatisfactory,42and he was given anew assignment in a production job, polishing the tops ofmonuments after they had been prepared to basic con-figuration in the "profiling" process.Roberts proved to be no more satisfactory on this jobthan he had been as a mechanic. Stewart criticized hiswork at least twice as he passed through Roberts' workarea. Each time, Stewart's criticism was directed at Rob-erts' failure to polish the stone to a sufficient lustre. Inagreement, Neeley commented that Roberts was notwilling to take the time needed to do an adequate polish-ing job-that he would "burn" stones by holding ans8 Roberts, never an impressive witness from the standpoint of demea-nor, was not convincing in this summary and self-serving portion of histestimony.39 G.C. Exh. 10.40 Except as the same might be inferred from Roberts' disputed ver-sion of the remarks made by Stewart when the two had a confrontationat the plant on November 26. See discussion below.41 To the extent that some of the testimony next set forth is in margin-al conflict with Roberts' testimony, I reject Roberts' variant versionsbased on his unimpressive demeanor, his concession, albeit grudging, thatRespondent's agents had criticized the quality of his work, and the utterabsence of any evidence tending to show that Roberts' work was gener-ally satisfactory.42 Stewart testified that Roberts did "poor" and "sloppy" work.Agreeing with this assessment, Plant Manager Neeley, corroborated byRoberts' fellow employee Carl Crosswhite. testified that Roberts' weld-ing work was so poor that his welds did not hold for more than a fewdays. Neeley also credibly testified that Roberts had failed to clean metalshavings from the cylinder of a polishing mill after replacing its bearings,causing the new bearings to be ruined within an hour after the mill wasput back into service. Neeley also credibly testified that Roberts, in hishaste to complete another maintenance job, had hammered bearings intoplace, thereby ruining them577 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDairgun too close to the surface in an effort to complete apolishing task quickly so that he would have time forcoffee before the next stone came from the profiler toRoberts' work area. Similarly, according to Neeley, Rob-erts would fail to sand down pit holes in the surface sothat it was impossible to polish up to the necessary highlustre which customers demanded. George Lopez, theparts supervisor and inspector, credibly testified that "80to 90 percent" of Roberts' polishing work had to be sentback because it was inadequate to pass final inspection.43As a result, Roberts was reassigned once more-thistime to the profiler, where stones were leveled, squaredout, and ground to the proper dimensions before beingsent to the polisher. Again, by all accounts, his work waspoor. Fowler stated: ". ..there is just one word to sumit [Roberts' work] up, and that is 'lousy."' Fowler credi-bly testified that he tried to show Roberts the properway to perform this job, but that Roberts was resentfulof criticism. As a result, Fowler finally told Stewart thathe ". ..wasn't even going to mess with [Roberts] any-more ...he wouldn't do what I tell him to anyway."Neeley testified that Roberts had had prior experienceunder Century's operation as a profiler and had done anadequate job then, but that his performance worsenedwhen he received the new assignment to profiling.Lopez again testified, corroborated by Crosswhite, that"81 to 90 percent" of Roberts' profiling work had to beredone.5. "Last straw" incidentOn Thursday, November 15, Roberts was working asa profiler on a "polish five" monument, i.e., one whichrequired grinding and polishing on all surfaces of thestone. While grinding the top, he noticed that there wasa crack in it. Roberts admittedly spent about 2 hours at-tempting to grind the top down in hopes that the crackwould disappear, but realized, he says, that it was impos-sible when he had ground the monument to below thespecified dimensions and the crack was still apparent.Roberts testified that he then informed Johnny Brownabout it and that Brown, without criticizing him, simplyarranged to use another stone for the order, which wasto be shipped the next day.44Shortly after the end of the same workday, Neeley(who had not been previously informed of the incident)made an inspection round and discovered the crackedstone which Roberts had ground to an unusable size. Ob-serving the crack, Neeley determined that it should havebeen obvious that the stone was unworkable and, there-fore, that Roberts should not have wasted 2 hours at-tempting to grind out the crack.45Neeley suspected thatRoberts had intentionally wasted the time.4': Roberts' fellow employees Crosswhite and Fowler corroboratedLopez about the high rate of "re-work" resulting from Roberts' inad-equate polishing.44 Brown did not testify. The record fails to show whether or notBrown was a supervisor within the meaning of the Act.4" Neeley testified, corroborated by Lopez, Fowler, and Stewart, thatthe crack in the stone started about 6 inches below the top of the acingside and went up across the top and about 6 or more inches down theback side-thus signaling that it was so deep that it could not be groundout. These same witnesses agreed that this should have been obvious toanyone, and that Roberts had sufficient experience, that he should haveAs noted earlier, Roberts was included in the layoffwhich began the next day, Friday, November 16. Neeleydid not report to Stewart his discovery of the crackedstone, which Roberts had ground on November 15, untilthe following Monday morning, November 19.45 Onhearing this news, Stewart inspected the cracked stoneand drew the same conclusion that Neeley had drawn-that Roberts should have known better than to waste 2hours working on such a flawed stone. Stewart then re-viewed with Neeley the fact that Roberts had been reas-signed to a series of jobs, each of which he had failed toperform adequately, and asked Neeley whether Neeleythought that Roberts should be terminated. Neeley sorecommended and Stewart agreed.6. The events of November 26Roberts returned to the plant on Monday morning,November 26, to hand in his hard hat, work uniform,and other work-related gear, and to present Stewart witha written grievance over his discharge.47There was an angry confrontation when Stewart sawRoberts enter the production area. The details are in sig-nificant dispute. Roberts recalled it this way:48WhenStewart approached him, Roberts handed the grievanceslip to Stewart. Stewart opened and read it and thenfolded it and handed it back to Roberts, saying: "I haveseveral of these already on file in the office .. .. I toldyou this is a nonunion shop." Roberts replied: "This isnot what my union conttact says." Stewart then "gotmad" and said: "Well, you have been running to the unionand telling everything that goes on in this company. Tellingtales and spreading lies and this, that and the other. I don'tneed a man working for me that does these things. I willnot have a man working for me doing this. I will not toler-ate a man working for me doing this. I don't want youaround my company or I don't want you associatingwith my men."49(Emphasis supplied.) Stewart then toldRoberts to turn in his hard hat to George Lopez whowas standing about 60 feet away. Roberts walked over toLopez, placed the grievance in his hard hat and left thehat on a stone for Lopez. Stewart came up again, pulledthe grievance from the hat and tore it up and depositedthe torn paper in a trash can, saying (or "muttering" asRoberts characterized it): "If I wanted everybody toknow my business, I would tell them." Roberts then leftthe plant.known better than to waste time attempting to grind out the crack. Rob-erts states that the crack was not so evidently deep, but he was uncon-vincing on this point, and I credit the testimony of the others just cited.a6 Stewart had been in the plant on the morning of November 16, butwas absent the balance of the day. Apparently. Neeley had not found theopportunity to tell Stewart about it before Stewart had left for the day ator about noon on November 16.47 Brantley, still persisting in his position that the Union representedthe employees, had already mailed to Stewart a similar grievance datedNovember 21, protesting Roberts' discharge and that of another employ-ee who does not figure in this case4" Critical elements of Roberts' version are italicized below for laterreference.49 Roberts states that his nephew. Cline Howart Roberts (Howard),had left his own work station and happened to walk by at the point thatStewart was making these remarks. Howard, who resides with Roberts.corroborated Roberts. See below. STEWART GRANITE ENTERPRISES579Stewart recalled it this way:50There were not twoseparate conversations at two separate locations, as Rob-erts had testified. Rather, there was a single conversationnear the roller conveyors near the plant entrance. Noother employees were nearby. Specifically, Roberts'nephew Howard never walked by them. Stewart sawRoberts carrying his gear and asked Roberts what hewas doing. Roberts said that he wanted to speak withNeeley and another person. Stewart told Roberts that hedid not want Roberts in the plant and that Roberts couldturn in his gear to Stewart. Roberts then handed Stewarta folded grievance. Stewart tore it up. Stewart explainsthat he was already angry with Roberts because he hadheard from other employees that Roberts was vowing toget his job back and had said (referring to Stewart) thathe would "get this SOB." At this point, Stewart said toRoberts: "Tom, I have heard what you have beensaying, and you do what you have to do ...you havetold people about the union is going to get your jobback. They may, but it will be after I go to court."Stewart also told Roberts that he had known about thecracked stone when he was grinding it and knew thatthat was why he had been fired, and further opined thatthe reason that Roberts had not sought to return earlierto protest his discharge was because he knew that he hadbeen in the wrong. He told Roberts that he would not beallowed to talk to other employees or supervisors in theplant, and Roberts left the premises.Stewart expressly and emphatically denied havingmade any remarks to Roberts such as those in the itali-cized portions of Roberts' above-quoted testimony to theeffect that Stewart would not tolerate an employeeworking for him who "told tales to the union."Roberts' nephew, Howard, testified that he happenedto walk by Stewart on his way to get a clean work cardfrom the office since his own had already been filled.Howard states that he heard Stewart say to Roberts thathe "was not going to stand having a man working forhim who was going to constantly be running to theunion with tales of everything that goes on in his plant."This, says Howard, "is all I heard, and I-just as I wentby."Other witnesses called by Respondent were admittedlytoo far away to hear more than fragments of the ex-change between Stewart and Roberts, and their accountsare not directly helpful in resolving the conflict. Each ofthe others testified, however, that Howard never left hiswork station some 50 feet from where the exchange wastaking place. Lopez went further. Disputing Howard'sclaim that he happened to walk by because he needed aclean work card from the office, Lopez testified that newcards are put in every morning and "no man can run thatprofile [Howard's job] and fill that sheet in one day."It is evident that if Roberts' version were credited,particularly the portions italicized earlier, this would notonly reflect considerable hostility on Stewart's part to-wards Roberts because of his role as the Union's in-house information source, but would also amount tosomething very nearly like a "confession" that this re-50 Piecing together Stewart's two accounts-once on adverse examina-tion at the beginning of the hearing and once through examination by hisown attorney. The accounts are not discrepant.sentment is what influenced Stewart's earlier decision tofire Roberts (i.e., "I don't need a man working for methat does these things. I will not have a man working forme doing this.").I am satisfied, however, that Roberts embellished sub-stantially on the exchange, specifically in attributing toStewart the earlier italicized remarks. I was impressedwith Stewart's conviction in denying that he made anysuch remarks. I am also mindful that such testimony is soconvenient to Roberts' case that it should be viewedwith extreme suspicion. The alleged coincidental arrivalby Howard at the site of the exchange just as Stewartmade the self-damning remarks is so inherently unlikelyas to warrant the conclusion that Roberts and Howardcollaborated on this embellishment. I am convinced onthis record that Howard never walked by Roberts andStewart during their exchanges-neither to get a freshwork card, nor for any other reason.I therefore find that the exchange occurred essentiallyas Stewart related it above and that, in any case, Stewartdid not make the particular remarks italicized above inRoberts' account.Concluding FindingsHaving credited Stewart's version of his post-dis-charge encounter with Roberts on November 26, I findnothing in that credited account which has any persua-sive relevance in determining whether or not Robertswas earlier discharged for his union activities in violationof Section 8(a)(3) of the Act.5' I turn now to a reviewof the other credited evidence to determine whether thecomplaint may be sustained on the 8(a)(3) allegation.Considering that evidence, I judge Respondent's de-fense to be considerably stronger than the General Coun-sel's prima facie case. I have found that Stewart did notintend to recognize the Union when, and at all timesafter, he took over the Frederick plant. From this, adegree of antiunion animus may be inferred; but it is notnecessarily of the type which suggests a predispositionon Stewart's part to weed out union adherents. Stewartstood on what he mistakenly believed to have been hislegal right not to continue his predecessor's bargainingrelationship with the Union. But he was willing to hireall of the predecessor's employees, including Roberts,even though Stewart knew or must have known thatthey included persons who favored continuing represen-tation by the Union.While Roberts was known to Stewart as the designat-ed president of the Union's local, Roberts was not shownto have done anything which Stewart (or Respondent'sother agents) knew about, and which Stewart mighthave regarded as threatening to his desire to remainunion-free. While Roberts' discharge occurred afterStewart became aware of Roberts' position as the localpresident, the discharge did not so swiftly follow"' Similarly. insofar as the complaint alleges that Stewart independent-ly violated Sec. 8(a)(1) of the Act by .. .informing an employee in thepresence of another employee that he had been terminated for engagingin protected concerted activities," my findings above require that thatportion of the complaint be dismissed as unsupported by credible evi-dence. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDStewart's acquisition of such knowledge as to create astrong inference that the former influenced the latter. Insum, the General Counsel's case, while containing theprima facie elements typically deemed essential (but notnecessarily sufficient) to a successful discriminatory dis-charge prosecution-antiunion animus held by the em-ployer, union activities by the employee, knowledge ofthe same by the employer, and subsequent adverse treat-ment of the employee-nevertheless requires somestretching to find a violation.By contrast, Respondent's defensive case has moredirect and weighty significance in explaining why Rob-erts was discharged. There is no doubting on this recordthat Roberts had been a poor performer since Respond-ent acquired the plant. There is likewise every reason tobelieve that Stewart, in his desire to revitalize a mori-bund manufacturing operation, would not indefinitelytolerate the type of careless and indifferent habits whichRoberts had shown.52It is moreover significant thatStewart gave Roberts numerous opportunities to find asuitable niche for himself-including for over a monthafter the October 15 date on which Roberts was revealedas a potential in-house ringleader for the Union-thus ne-gating the suggestion that this event had some influentialsignificance in causing Stewart to decide on November19 to fire Roberts. Finally, Roberts' seemingly perversewasting of approximately 2 hours on November 15 ingrinding out an evidently useless stone strikes me as aplausible triggering cause for Stewart's decision to dis-charge him-and not, as the General Counsel wouldhave me conclude, as a mere contrivance or pretext tomask an unlawful motivation.The General Counsel would have me infer that theNovember 15 cracked stone incident could not havebeen the real reason for Roberts' discharge, since it only"cost" Respondent about $10-the amount in wages thatRoberts received for performing the useless grindingwork. This is an insubstantial point in the light of Rob-erts' prior history of poor work and Stewart's desire torevive an apparently unprofitable business. The GeneralCounsel further argues strenuously in this connectionthat Roberts never received a plain and unmistakablewarning that he would be discharged if he did not im-prove. But, wholly apart from the fact that the absenceof such a warning is only one of countless factors to beconsidered in determining an employer's true motive fordischarging an employee, this particular argument totallyignores the evidence adduced by the General Counselherself on cross-examination of Respondent's witnessLopez, the parts supervisor and inspector (stipulated bythe parties to be a statutory supervisor), that Lopez hadwarned Roberts "many, many times" about his poorwork, including by "tell[ing] him that he was going to befired .... 5 Based on all of the foregoing, I conclude that this isneither a "pretext" nor a "dual motive" case.54Rather,52 Stewart had discharged two other employees by the time of thehearing for poor performance on the job, and had discharged at leastthree others for various reasons relating to unreliability.s3 Tr. 326-327.54 See the Board's discussion in Wright Line. a Division of' Wright Line,Inc., 251 NLRB 1083 (1980).Roberts' discharge was solely "for cause" within themeaning of Section 10(c) of the Act.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. An appropriate unit for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act is:All production and maintenance employees at Re-spondent's Frederick, Oklahoma, plant, excludingoffice clerical employees, guards, watchmen, andsupervisors as defined in the Act.4. At all times material herein, the Union has been theexclusive collective-bargaining representative of the em-ployees in the above-described unit.5. Respondent is a legal successor for labor relationspurposes to Century Granite Company's operation of theFrederick plant.6. Since on or about September 4, 1979, and at alltimes thereafter, Respondent has failed and refused torecognize and to bargain collectively in good faith withthe Union as the exclusive representative of Respond-ent's employees in the above-described unit, and therebyhas engaged, and is engaging in, unfair labor practiceswithin the meaning of Sections 8(a)(5) and 8(d), and de-rivatively, Section 8(a)(1) of the Act.7. By failing and refusing to notify and to bargain ingood faith with the Union before instituting a newhourly wage rate and a new group insurance program af-fecting the employees in the above-described unit, andby each of said acts, Respondent has engaged, and is en-gaging in, unfair labor practices within the meaning ofSections 8(a)(5) and 8(d), and, derivatively, Section8(a)(1) of the Act.8. Respondent did not violate any provision of the Actby discharging employee Tom Roberts on or about No-vember 21, 1979, nor by any remarks made by Respond-ent's owner, Kenneth Stewart, to Roberts on or aboutNovember 26, 1979.Insofar as the complaint alleges that Respondent dis-charged Tom Roberts in violation of Section 8(a)(3) and/or (1) of the Act, the complaint is, pro tanto, dismissed.Insofar as the complaint alleges that Respondent,through Kenneth Stewart, violated Section 8(a)(1) of theAct by remarks made to Tom Roberts on or about No-vember 26, 1979, the complaint is, pro tanto, dismissed.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record, and, acting pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended: STEWART GRANITE ENTERPRISES581ORDER55The Respondent, Stewart Granite Enterprises, Freder-ick, Oklahoma, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Failing and refusing to recognize and to bargaincollectively in good faith with the Union, United Steel-workers of America, AFL-CIO, as the exclusive collec-tive-bargaining representative of Respondent's employeesin the unit found appropriate herein.(b) Making changes in the wages, hours of work, orother terms and conditions of employment of said unitemployees without first bargaining in good faith with theUnion over any such changes.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act.2. Take the following affirmative action to remedy theviolations found herein and to effectuate the purposes ofthe Act:(a) Recognize and, upon request, bargain in good faithwith the Union as the exclusive collective-bargainingrepresentative of its employees in the unit found appro-priate herein respecting rates of pay, hours of work, orother terms and conditions of employment; and, shouldany understandings or agreements be reached, upon re-quest of the Union, embody the same in a written andsigned instrument.(b) Upon the Union's request, cancel the unilateralchanges it made in the hourly wage rate and the insur-ance program for unit employees and reinstate the wageand insurance terms which prevailed in the unit immedi-ately before September 4, 1979, all consistent with theconsiderations and authorities discussed in the section ofthis Decision entilted "The Remedy."(c) Post at its Frederick, Oklahoma, plant copies of theattached notice marked "Appendix."56Copies of thenotice, on forms provided by the Regional Director forRegion 16, after being duly signed by Respondent's au-thorized representative, shall be posted immediately uponreceipt thereof, in conspicuous places, including allplaces where notices to employees are customarilyposted, and be maintained in all such places for 60 con-secutive days thereafter. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.as In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings. conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.5a In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo engage in activities together for the pur-pose of collective bargaining or other mutual aidor protectionTo refrain from the exercise of any or all suchactivities.WE WILL NOT interfere with, restrain, or coerceemployees in the exercise of these rights.WE WILL NOT refuse to recognize or bargain ingood faith with United Steelworkers of America,AFL-CIO, over terms and conditions of employ-ment in the unit set forth below, and WE WILL NOTchange such terms and conditions in that unit unlesswe have first notified that union of our proposedchanges and have given it a reasonable opportunityto meet and bargain with us over such changes.WE WILL immediately recognize United Steel-workers of America, AFL-CIO, as the exclusivecollective-bargaining representative of our employ-ees and, upon request, WE WILL meet and bargain ingood faith with it over wages, hours of work, andall other terms and conditions of employment in theunit described below. The bargaining unit is:All production and maintenance employees at theFrederick, Oklahoma plant of Stewart GraniteEnterprises, excluding office clerical employees,guards, watchmen, and supervisors as defined inthe Act.WE WILL, upon request of United Steelworkersof America, AFL-CIO, cancel the changes wemade in wage rates and insurance coverage shortlyafter we took over the Frederick, Oklahoma plant,and restore the wage levels and insurance coveragewhich were in effect immediately before we tookover that plant.STEWART GRANITE ENTERPRISES